t c memo united_states tax_court estate of travis l sanders deceased thomas s hogan jr personal representative petitioner and the government of the united_states virgin islands intervenor v commissioner of internal revenue respondent docket no filed date william m sharp david s barnhill and vernon jean owens for petitioner vincent f frazer peter n hiebert and geoffrey p eaton for intervenor christopher a pavilonis and anne m craig for respondent this opinion supplements 144_tc_63 vacated and remanded 834_f3d_1269 11th cir supplemental memorandum findings_of_fact and opinion kerrigan judge this matter is before the court on remand from the court_of_appeals for the eleventh circuit for further consideration consistent with its opinion in 834_f3d_1269 11th cir vacating and remanding 144_tc_63 the court_of_appeals held that the period of limitations pursuant to sec_6501 was triggered only if decedent travis l sanders was a bona_fide_resident of the united_states virgin islands usvi id pincite the court of appeals’ remand instructed this court to make factual findings regarding the amount of time decedent spent in the usvi id respondent determined the following deficiencies and additions to tax with respect to tax_year sec_2002 and 1the court_of_appeals for the eleventh circuit noted that decedent’s case is especially weak for sanders ii f 3d pincite year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6651 dollar_figure big_number big_number dollar_figure big_number big_number sec_6654 dollar_figure big_number big_number the issue for consideration on remand is whether decedent was a bona_fide_resident of the usvi unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar findings_of_fact facts with respect to this case were found in our original opinion sanders i and are incorporated by this reference we clarify and add to the facts to address the holding in sanders ii f 3d pincite that facts relied upon by the tax_court are insufficient to establish that sanders ever became a bona_fide_resident of the usvi decedent a u s citizen lived in florida when he filed the petition on date decedent died decedent’s companies decedent built his own companies to both manufacture and distribute surge suppression devices decedent owned three surge suppression companies itd of destin inc surge suppression inc and surge technology inc collectively decedent’s companies or his companies decedent owned of the stock of all of his companies at all times during tax_year sec_2002 and surge suppression inc and surge technology inc had management agreements with itd of destin inc under the terms of the management agreements itd of destin inc was to provide administrative and labor services to both surge suppression inc and surge technology inc effective date surge suppression inc and surge technology inc merged into itd of destin inc which was renamed surge suppression inc ssi surge suppression inc surge technology inc and itd of destin inc filed forms 1120s u s income_tax return for an s_corporation for tax_year sec_2002 and ssi filed form_1120s for tax_year before decedent started his companies he was an independent distributor for innovative technology where he met thomas hogan a legal_representative to innovative technology in approximately decedent and mr hogan traveled to st croix usvi to explore opportunities to work with another company the two became friends and built a business and social relationship in mr hogan began to represent decedent on legal matters and continued the representation until decedent’s death decedent considered selling his companies in but decided not to go through with the sale the potential buyer expressed concern that the companies were too dependent on decedent’s personal involvement and that they might fail to flourish in his absence after the unsuccessful sale effort decedent wanted to make changes to his companies’ management and operations structure in order to exert less control decedent planned to operate his companies from the usvi and ultimately retire there madison associates l p in mr hogan partnered with rick roberts victor taglia and alan teegardin to start madison associates l p madison a designated services business in the usvi madison provided scientific electronic investment economic and management consulting services to businesses in the united_states mr teegardin was licensed to practice law in the usvi mr roberts was a certified_public_accountant in florida this group hired usvi attorney vince fuller to organize madison and serve as the general_partner they were interested in benefiting from the usvi economic development program edp which had recently expanded to include consulting businesses madison established a usvi office at the american yacht harbor in an area known as red hook madison published a pamphlet about becoming a limited_partner in madison madison advertised that each of its limited partners received a tax_credit on distributions from madison as a result of being a usvi resident each limited_partner was entirely responsible for bringing in his or her own revenue to madison limited partners did not share each other’s revenue and each partner had his or her own capital_account each limited_partner paid madison up to a fee of the revenue attributable to that limited_partner after overhead and general_partner allocations were paid the limited_partner was entitled to a distribution of the remaining capital in his or her own account mr hogan introduced decedent to madison on date decedent signed a supplemental agreement to agreement of limited_partnership of madison associates which made him a limited_partner of madison decedent also signed an employment agreement with madison on that date the contract stated that the e mployee agrees to devote his full-time talent and abilities to employer for so long as this agreement is in effect the contract required decedent to maintain records including but not limited to affidavits of residency or other certification for filing with the economic development commission also on date decedent executed an agreement on behalf of itd of destin inc whereby itd of destin inc would pay madison fees for consulting decedent was to provide the consulting services on behalf of madison to itd of destin inc decedent’s two other companies surge technology inc and surge suppression inc never entered into consulting agreements with madison tax years at the beginning of decedent was divorced and the father of a minor son minor son and an adult daughter decedent and kathleen hennessy decedent’s fiancee and future wife lived in a home in destin florida destin the home was approximately big_number to big_number square feet the value of the destin home was approximately dollar_figure decedent continued to own this home through decedent’s daughter was a college student who resided in maryland minor son resided in destin with his mother who had sole custody decedent shared parenting rights with minor son’s mother when decedent was in destin minor son would often stay with him during decedent traveled frequently and his travel during this period was greater than his travel throughout from date through date decedent traveled for work and visits to minor son decedent traveled extensively for his companies whose headquarters and primary market were in the continental_united_states decedent maintained contact with his family and business associates via a satellite phone which he carried with him decedent also had a phone which was linked to his computer various employees of decedent’s companies also visited him in the usvi including richard lindsay paul whittlesey timothy keys michael barton richard stevens and tom butcher the presence of decedent’s companies in the usvi was limited however the electrical structure in the usvi was fragile and there were often power surges since decedent’s companies’ products could help address some of these issues the usvi was a potential market decedent’s companies sold directly to the usvi and not through its international distributor as they did not have a distribution center in the usvi during anthony merrill a usvi resident began working with decedent to learn about the surge suppression devices and to establish potential usvi clients mr merrill also attended sales calls and meetings with decedent for potential clients the potential clients of decedent’s companies in the usvi included the american yacht harbor the ritz-carlton the island beachcomber hotel the west indian dock co the department of education rrt produce llc and the university of the virgin islands mr merrill conducted site surveys for these potential clients throughout and and these surveys would then be used to create price quotations and contracts of the potential clients ssi successfully contracted and oversaw the installation of surge suppression devices at the west indian company dock in throughout decedent began restructuring the organization of his companies decedent intended to run his business from the usvi and promote individuals from within the business or hire others to perform more of the day-to- day management for example mr stevens a salesman gained an increased role he was hired by decedent in and worked for decedent’s other businesses before becoming a salesman for the companies following decedent’s move to the usvi he began to rely more heavily on mr stevens to review and address the effectiveness of daily operations at his companies and to provide feedback regarding these issues as a result of this restructuring during decedent had limited involvement in the operational aspects of his companies during decedent involved himself in the usvi community predominantly in the red hook area decedent’s boat and home the nazdar was moored in this area see infra p the red hook area is home to many food and beverage establishments in the usvi which decedent visited decedent showed his daughter around the usvi community during her visits introducing her to his local friends and work colleagues at red hook decedent also attended meetings or events of local organizations in the usvi such as the humane society the rotary club the chamber of commerce and the virgin islands national park decedent and minor son had individual memberships with the usvi humane society from and from respectively and decedent made a donation to the humane society in date decedent suffered from serious heart conditions and underwent triple bypass surgery in during decedent traveled at least once a year to receive specialized medical treatment from his longtime physician who was based in florida decedent also maintained a membership with medical air services association international which provided air transportation from the usvi to the united_states in the event of an emergency medical situation tax_year decedent began making visits to the usvi in the fall and winter of decedent was present in the usvi in september november and december for a total of eight days decedent’s credit card and bank transaction history place him in the usvi on the following days september november and december his credit card and bank records show that he spent days in the destin area from september to december he was in the destin area for days in december following decedent’s decision to move to the usvi decedent informed his daughter and minor son’s mother of his intentions both decedent’s daughter and minor son’s mother expressed concerns over the move as decedent had a close relationship with his children decedent assured minor son’s mother that he would continue to see minor son regularly decedent also assured both minor son’s mother and his daughter that he would maintain his home in destin so minor son could grow up with an established home ms hennessy also resided at this home minor son did not travel to the usvi in in decedent spent thanksgiving in destin with minor son and christmas in ohio with ms hennessy’s family during the thanksgiving holiday decedent showed his daughter his usvi driver’s license in the fall of decedent hired a real_estate broker and began to pursue both rental and purchase property in the usvi when decedent traveled to the usvi during he stayed at the ritz-carlton he was able to store his personal items in a storage container at the ritz-carlton decedent was also able to work remotely for his companies while traveling and thus could work from the usvi during decedent maintained a checking account at banco popular de puerto rico in st thomas usvi the address provided for the checking account was madison’s office address as it was routine for mail to be stolen from mailboxes in the usvi most individuals in the usvi rented post office boxes in the early 2000s scarcity made obtaining a post office box difficult consequently many individuals in the usvi including decedent used their employer’s post office box tax_year decedent was present in the usvi in april may june july september october and december decedent’s credit card and bank transaction history place him in the usvi for days in his credit cards and bank records place him in the destin area for days in decedent wrote checks out to cash and to himself and the bank credit card and airline transaction history do not account for every day of he had several credit cards including credit cards on behalf of his businesses some of the records for these cards identify expenses as decedent’s expenses other cards include expenses such as hotel rooms and meals without identifying the user decedent’s employees’ airline and travel_expenses were charged on decedent’s business_credit cards decedent’s business schedule and the manner in which he kept his records often made it difficult to tell his exact location the record however demonstrates decedent was in the usvi on the following days in april may june july september october and december and in date decedent was in the usvi for days and in destin for days in decedent purchased a vessel called the nazdar many people in the usvi lived on boats decedent was an active fisherman fond of boats and had owned multiple boats in the 1990s he purchased the nazdar through stt equipment llc stt a usvi limited_liability_company during and the travis l sanders revocable inter_vivos_trust and the hogan family llc were equal owners of stt making decedent and mr hogan equal owners of the nazdar the nazdar’s insurance_policy stated its value at dollar_figure decedent extensively renovated the vessel in florida before moving it to the usvi 2for most of these days there were credit card receipts placing decedent in the usvi for may and date there are no records but the records that do exist place decedent in the usvi on the day before and the day after each of these days decedent also placed personal effects from his destin home on the nazdar before the move on date decedent signed a document titled lease agreement among stt and himself itd of destin inc and the hogan law firm llc the terms of the lease were from date through date the agreement was a landlord-tenant agreement and outlined the terms of use for the nazdar beginning in the spring of the nazdar was moored in the american yacht harbor in st thomas usvi the nazdar remained moored at the american yacht harbor through though decedent would occasionally travel to other local islands such as antigua guadalupe and mebus decedent entered into lease agreements with the american yacht harbor which pertained to the dockage of the nazdar for the period between date and and the period between april and date the cost to dock the nazdar at the american yacht harbor wa sec_74 cents per foot per day as the yacht was approximately feet long this fee totaled dollar_figure per month decedent resided on the nazdar during the nazdar was approximately feet long and feet wide the nazdar was two stories and had a full kitchen a second smaller kitchen on the second floor an elevator five bedrooms including a master suite and hardwood floors the nazdar also had a landline phone and was connected to utilities including cable television decedent moved his personal effects from the ritz-carlton to the nazdar decedent ensured that the nazdar was fully equipped so that he could perform obligations to his companies while there mr hogan decedent’s roommate and coowner of the nazdar referred to the nazdar as home decedent updated his usvi driver’s license to reflect his address at the american yacht harbor when in the usvi decedent worked from the nazdar and from madison’s office beginning in decedent’s daughter spent her available vacation time visiting her father in the usvi decedent’s daughter would stay on the nazdar during her visits before docking the nazdar at the american yacht harbor decedent continued to have a condominium available to him at the ritz-carlton decedent’s daughter and her boyfriend visited and stayed at the condominium during this period decedent often invited friends and business associates aboard the nazdar employees from the madison office at the american yacht harbor would often visit the nazdar because it was docked only steps away from the office decedent also often threw parties aboard the nazdar including a new year’s eve party in decedent’s daughter and ms hennessy along with others attended that party during spring mr whittlesey chief financial officer cfo of decedent’s companies traveled to the usvi to set up decedent’s computers on the nazdar mr whittlesey accompanied decedent to a local business in red hook at which the individuals knew decedent by name mr barton and mr keys marketing directors of decedent’s companies also visited decedent in the usvi in spring mr keys had previously traveled to the usvi in october and did so again in date mr keys was there on business which included training mr merrill to sell surge suppression products to potential clients in the usvi they stayed on the nazdar during their visit mr lindsey a company salesman visited decedent in the usvi at least four times at the beginning of decedent was a member of the st thomas yacht club and the virgin islands game fishing club during on decedent’s application to the virgin islands game fishing club he gave the usvi as his address and provided a usvi phone number on date decedent married ms hennessy in the usvi decedent’s marriage license and certificate reported the usvi as his residence decedent’s daughter and minor son both attended the wedding half of the wedding guests were usvi residents following the marriage decedent’s wife remained a resident of destin to pursue her career at a veterinary clinic however she traveled to the usvi in june july october and december of tax_year decedent was present in the usvi in january february march april may june july september october and december decedent’s credit card and bank transaction history place him in the usvi for days and the destin area for days in decedent wrote checks out to cash and to himself and the bank credit card and airline transaction history do not account for every day of decedent was in the usvi on the following days in january and february march april and may june july september and october and december decedent also traveled to the british virgin islands on date decedent’s daughter spent a february vacation thanksgiving and new year’s eve with him in the usvi in decedent’s wife traveled to the usvi 3for most of these days there were credit card transactions placing decedent in the usvi for january april october and and date there were no records but decedent was in the usvi on the day before and the day after each of these days the record shows that decedent rented a car in the usvi from january at least seven times in she was in the usvi in january march april may june october and december decedent also met with ssi employees in the usvi during including mr keys during the spring and mr barton and spencer dickey in june in decedent copurchased a chevy suburban for his use on the island decedent also had bank accounts with ubs financial services inc and first bank puerto rico first bank in the usvi during checks for his first bank account listed madison’s address as his address in date decedent made a dollar_figure charitable donation to one swim inc a st thomas corporation he continued to be a member of the st thomas yacht club where he would often attend friday night dinners later years decedent maintained a home on the nazdar in the usvi for many years and his daughter continued to visit him through for summer and christmas holidays continuing after and until approximately a year before decedent’s death he employed joseph herbert to maintain and operate the nazdar in the usvi tax returns the virgin islands bureau of internal revenue vibir directs individual and entity taxpayers to file their income_tax returns using the same forms that the internal_revenue_service irs uses in administering the code decedent filed form sec_1040 u s individual_income_tax_return with the vibir for tax years decedent filed form_1040 with the irs for tax_year the amount of income_tax reported on the return for tax_year was dollar_figure decedent filed hi sec_2002 and tax returns on date and and date respectively on each form_1040 decedent reported a home address in the usvi which was madison’s office address decedent’s form sec_1040 were prepared by certified public accountants in the usvi decedent also consulted with a usvi-based attorney marjorie rawls roberts ms roberts’ practice focuses on tax and corporate law and she also worked with madison regarding residency and edp requirements decedent first met with ms roberts in the fall of so that she could advise him regarding usvi residency which was required in order for him to be a limited_partner of madison ms roberts prepared a detailed 119-item questionnaire to evaluate whether a taxpayer is a bona_fide_resident of the usvi she gave decedent the questionnaire to fill out and they reviewed it during their next meeting on date during this meeting ms roberts advised decedent in regard to his residency status for the filing of hi sec_2002 tax_return she informed him that he could file as a resident of the usvi for tax_year she did not inform decedent that he needed to file a tax_return with the irs for tax_year ms roberts prepared a draft residency opinion for decedent based on the date meeting and followup documents he provided however the draft opinion was written on the assumption that decedent would provide certain additional information and documents such as updated estate documents and a voter’s registration card to reflect his change_of residency to the usvi ms roberts met with decedent on date to discuss the draft residency opinion and certain open items in the draft opinion ms roberts’ date draft residency opinion was never finalized the vibir provided the irs with a partial copy of decedent’ sec_2002 tax_return consisting of the first two pages of his form_1040 for tax_year this partial form_1040 was marked as received by the irs in philadelphia pennsylvania on date decedent did not file form sec_1040 with the irs for tax years on date the irs prepared substitutes for returns for decedent for tax years decedent made estimated_tax payments of dollar_figure and dollar_figure on june and date respectively to the u s treasury for tax_year decedent did not make any estimated_tax payments to the u s treasury for tax years and decedent made estimated_tax payments of dollar_figure to the vibir for tax_year for tax_year decedent made an estimated_tax payment of dollar_figure to the vibir claimed deductions for itd of destin inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison for surge suppression inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison for surge technology inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison for decedent’s companies claimed total deductions for alleged payments for consulting services provided by madison of dollar_figure for madison then issued decedent a schedule_k-1 partner’s share of income deductions credits etc which reflected that decedent received usvi- source ordinary_income of dollar_figure in in itd of destin inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison surge suppression inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison for surge technology inc claimed a deduction of dollar_figure allegedly for payments for consulting services provided by madison for decedent’s companies claimed total deductions for alleged payments for consulting services provided by madison of dollar_figure for madison then issued decedent a schedule_k-1 which reflected that decedent received dollar_figure of usvi-source ordinary_income in ssi claimed a deduction for alleged payments for consulting services provided by madison for dollar_figure in madison then issued decedent a schedule_k-1 which reflected a usvi-source ordinary_loss of dollar_figure in notice_of_deficiency on date respondent issued decedent a notice_of_deficiency with respect to tax years in the notice_of_deficiency respondent determined that decedent was not a bona_fide_resident of the usvi for tax years all transactions among decedent his companies and madison lacked economic purpose and substance decedent was not entitled to the gross_income exclusion under sec_932 for any of tax years decedent was required to file a form_1040 for each of tax years with the irs and decedent was liable for additions to tax under sec_6651 and and the estate concedes all of the adjustments to income in the notice_of_deficiency except respondent’s disallowance of the consulting service fee deductions claimed by decedent’s companies relating to the consulting fees ostensibly paid to madison attached to the notice_of_deficiency was a form 886-a explanation of items which states the following it is determined that you were not a bona_fide_resident of the united_states virgin islands usvi for the taxable_year sec_2002 and during each of those taxable years you participated in a tax_avoidance arrangement similar to that described in irs notice_2004_45 meritless filing position based on sec_932 and sec_934 which involved improperly claiming to be a bona_fide_resident of the usvi and through use of sham arrangements superficially recasting income_from_sources_within_the_united_states as income from sources within in the usvi in order to inappropriately and invalidly claim a territorial income_tax_credit under the usvi economic development program 4notice 2004_2_cb_33 states that the highly questionable positions described in this notice may be promoted to taxpayers in a variety of forms however they have frequently been promoted in the following manner promoters typically approach a taxpayer taxpayer living and working in the united_states and advise taxpayer to i purport to become a usvi resident by establishing certain contacts with the usvi ii purport to terminate his or her existing employment continued decedent filed timely his petition with this court the estate contends that the period of limitations under sec_6501 applies to bar respondent from assessing the deficiencies and additions to tax determined in the notice_of_deficiency i the usvi opinion our opinion in sanders i provides background with respect to the usvi and its tax system we summarize for convenience the pertinent law the usvi is an unincorporated territory of the united_states acquired in u s c sec a the usvi is not part of one of the states or the district of columbia and it is generally not part of the united_states for tax purposes see sec_7701 in the naval service appropriations act of ch sec_1 stat pincite codified as amended pincite u s c sec_1397 congress created a tax system for the usvi this tax system usually referred to as the mirror code continued relationship with his or her employer employer and iii purport to become a partner of a virgin islands limited_liability partnership v i llp that is treated as a partnership for u s tax purposes v i llp then purports to enter into a contract with employer to provide employer with substantially the same services that were provided by taxpayer prior to the creation of this arrangement mirrors the provisions of the code except that virgin islands is substituted for united_states throughout id originally corporations and u s citizens residing in the usvi who received both u s - and usvi-source income were required to file returns with and pay taxes to both jurisdictions 140_tc_273 in congress modified the administration of the mirror code and established the inhabitant rule by enacting the revised organic act of the virgin islands roa ch sec_28 sec_68 stat pincite roa sec_28 provided that corporations and individuals whose permanent residence was in the usvi satisfied their u s income_tax obligations by paying their tax on income derived from all sources both within and outside the virgin islands in the treasury of the virgin islands pursuant to the roa any taxes levied by congress on the inhabitants of the usvi would be covered into ie paid to the usvi treasury id in congress repealed the inhabitant rule as part of the tax_reform_act_of_1986 tra pub_l_no sec_1274 stat pincite as part of the tra congress enacted a new section sec_932 which coordinates u s and usvi income taxes for individuals who are bona_fide residents of the usvi appleton v commissioner t c pincite a sec_932 sec_932 provides rules that govern the coordination of the u s income_tax system and the usvi income_tax system specifically sec_932 provides the filing and payment requirements for united_states residents u s residents and virgin islands residents usvi residents with respect to u s residents sec_932 provides as follows sec_932 treatment of united_states residents -- application of subsection --this subsection shall apply to an individual for the taxable_year if-- a such individual- i is a citizen or resident_of_the_united_states other than a bona_fide_resident of the virgin islands at the close of the taxable_year and ii has income derived from sources within the virgin islands or effectively connected with the conduct_of_a_trade_or_business within such possession for the taxable_year or sec_932 was amended effective for tax years ending after date to replace the phrase at the close of the taxable_year with the phrase during the entire taxable_year american_jobs_creation_act_of_2004 ajca pub_l_no sec_908 sec_118 stat pincite thus the amendment applies for decedent’s tax_year id sec_908 sec_118 stat pincite b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement --each individual to whom this subsection applies for the taxable_year shall file his income_tax return for the taxable_year with both the united_states and the virgin islands extent of income_tax_liability --in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the united_states shall be treated as including the virgin islands sec_932 provides the payment requirements for u s residents u s residents shall pay the applicable_percentage of the income_tax shown due on their tax returns to the usvi the applicable_percentage is the percentage which the amount of a u s resident’s usvi adjusted_gross_income bears to his or her total adjusted_gross_income sec_932 u s residents may claim credits on their u s tax returns equal to the amounts of the tax paid to the usvi sec_932 with respect to usvi residents sec_932 provides sec_932 treatment of virgin islands residents -- application of subsection --this subsection shall apply to an individual for the taxable_year if- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement --each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the taxable_year with the virgin islands extent of income_tax_liability --in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the virgin islands shall be treated as including the united_states residents of the virgin islands --in the case of an individual-- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income 6see supra note 7see supra note this change does not affect the outcome of this case for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account sec_932 established two distinct filing regimes one for bona_fide residents of the usvi and one for those who are not bona_fide residents bona_fide residents file their tax returns with the vibir those who are not bona_fide residents must each file two income_tax returns one with the irs and one with the vibir the bona_fide resident’s single tax_return filed with the vibir pursuant to sec_932 satisfies both the taxpayer’s territorial and federal tax filing obligations sec_932 see 743_f3d_790 11th cir allowing intervention by the usvi rev’g and remanding 138_tc_258 b the tax implementation agreement in order to ensure the fair implementation of sec_932 the united_states and the usvi entered into an agreement for the exchange of information and mutual assistance with respect to taxes in order to prevent the evasion or avoidance of united_states or virgin islands taxes tax implementation sec_932 is not included in the mirror code and is not an element of the usvi territorial tax system see s rept no pincite u s c c a n agreement between the united_states of america and the virgin islands tia date 1989_1_cb_347 the tia applies to all taxes imposed by the code all taxes imposed by the mirror code and all local_income_taxes imposed by the usvi as authorized by the tra see id art c b pincite tia article governs the exchange of information between the two governments clause provides that the competent_authorities of the united_states and the usvi shall exchange information to administer and enforce their respective tax laws see id art c b pincite tia article b provides that the usvi shall routinely supply to the united_states information with respect to audit changes that disclose information of interest to the u s government including among other matters information about the ownership interests of all corporations subject_to usvi tax having non-usvi-source income and which receive a rebate subsidy or deduction of usvi taxes and information about any individual subject_to usvi tax who has non-usvi-source income and who claims for the first time to be a usvi resident in addition tia article b provides that the usvi shall supply to the united_states copies of reports of individual partnership corporate and employment audit changes that disclose information relevant to the united_states id art b i c b pincite the tia provides that the vibir will permit the irs to examine usvi tax returns id app a sec_3_1 c b pincite ii federal tax filing_requirements u s citizens are subject_to federal reporting requirements and taxation on their worldwide income as set forth in the code see eg 265_us_47 huff v commissioner t c pincite n several sections of the code govern an individual’s filing_requirements sec_6012 provides that every individual with gross_income for the taxable_year which equals or exceeds the exemption_amount with certain exceptions not relevant here is required to file a u s income_tax return thus a choreographed interplay between sec_6012 and sec_932 together with mirror code sec_6012 governs the tax filing responsibilities of individuals having income equal to or in excess of the exemption_amount see appleton v commissioner t c pincite although an individual having gross_income for the taxable_year which equals or exceeds the exemption_amount must file a federal tax_return sec_932 directs bona_fide residents of the usvi to file income_tax returns with the usvi through the vibir and sec_932 flush language exempts both u s -source income and usvi-source income from u s taxation if all of the requirements of sec_932 are met appleton v commissioner t c at but if any requirement of sec_932 is not satisfied then the individual falls back into the federal tax reporting and payment system because his or her income would no longer be excluded for purposes of calculating his or her u s tax_liability appleton v commissioner t c pincite sec_7654 provides that the secretary shall prescribe such regulations as may be necessary to carry out the provisions of sec_932 including prescribing the information which individuals to whom sec_932 applies must furnish to the secretary the secretary did not however promulgate regulations for the years in issue we turn to other sections of the code as well as regulations and irs instructions for guidance as to the place where decedent was required to file his tax returns for the years in issue see appleton v commissioner t c pincite sec_6091 generally governs the place where a u s taxpayer is required to file a tax_return sec_6091 flush language provides that citizens of the united_states whose principal_place_of_abode is outside the united_states shall file their tax returns at such place as the secretary may by regulations designate pursuant to the authority granted by the statute the secretary promulgated sec_1_6091-1 income_tax regs which provides that in general whenever an income_tax return is required to be filed and the place for filing the return is not provided by the code the tax_return shall be filed at the place prescribed by the regulations sec_1_6091-3 income_tax regs requires that certain tax returns be filed with the director of internal operations internal_revenue_service washington d c or the district_director or the director of the service_center depending on the appropriate officer designated on the return form or in the instructions issued with respect to the form these tax returns include the income_tax return of an individual citizen_of_the_united_states whose principal_place_of_abode for the period with respect to which the return is filed is outside the united_states and an individual citizen of a possession_of_the_united_states whether or not a citizen_of_the_united_states who has no legal residence or principal_place_of_business in any internal_revenue_district of the united_states sec_1_6091-3 and c income_tax regs a taxpayer’s principal_place_of_abode will be considered to be outside the united_states if his or her legal residence is outside the united_states or if his or her tax_return bears a foreign address id para b 9this regulation was revised in and the revisions were effective date the position of the district_director no longer existed after this change and these revisions do not affect this case the vibir directs individual and entity taxpayers to file their income_tax returns using the same forms that the irs uses in administering the code the instructions to form_1040 for and provide specific filing instructions under the heading where do you file for each year the instructions state that all apo fpo addresses american samoa nonpermanent residents of guam or the virgin islands puerto rico or if excluding income under sec_933 dual-status aliens a foreign_country u s citizens and those filing form_2555 2555-ez or shall use the address of internal_revenue_service center philadelphia pa usa in a footnote the instructions state that permanent residents of the virgin islands should use v i bureau of internal revenue estate thomas charlotte amalie st thomas vi when filing their form_1040 individual income_tax returnsdollar_figure during the years in issue the irs issued publication tax guide for individuals with income from u s possessions rev date which states that i f you are a bona_fide_resident of the usvi you must file your 10it appears that when the inhabitant rule was replaced by sec_932 the irs failed to update the instructions to form_1040 and continued to use the terms permanent resident of the virgin islands and nonpermanent resident of the virgin islands despite their obsolescence 140_tc_273 ndollar_figure tax_return on form_1040 with the government of the virgin islands and pay the entire tax due to the virgin islands you do not have to file with the irs for any_tax year in which you are a bona_fide_resident of the virgin islands dollar_figure this publication provides specific filing instructions for the different u s possessions the instructions for the usvi do not include qualifications for a bona_fide residency whereas the instructions for american samoa provide specific factors for determining bona_fide residency these qualifications are included on form_4563 exclusion of income for bona_fide residents of american samoa for publication did provide the following example regarding bona_fide usvi residents mr and mrs maple left the united_states on date and arrived in the virgin islands on the same day they qualified as bona_fide residents of the virgin islands on the last day of their tax_year date mr and mrs maple file form_1040 with the government of the virgin islands and attach a form_1040 info the maples report their worldwide income and pay the entire tax for the year to the virgin islands even though they lived in the united_states part of 11publication for tax_year states that i f you are a bona_fide_resident of the virgin islands during the entire tax_year you must file your tax_return on form_1040 with the government of the virgin islands and pay the entire tax due to the virgin islands it further states that you do not have to file with the irs for any_tax year in which you are a bona_fide_resident of the virgin islands publication was revised for tax_year to reflect the changes of the ajca the year their income_tax obligations for that year are completely satisfied by filing their return with and paying their tax to the virgin islands bureau of internal revenue the same example appeared in publication for the senate_finance_committee report published with the tra states that a n individual qualifying as a bona_fide virgin islands resident as of the last day of the taxable_year will pay tax to the virgin islands under the mirror system on his or her worldwide income he or she will have no final tax_liability for such year to the united_states as long as he or she reports all income from all sources and identifies the source of each item_of_income on the return filed with the virgin islands s rept no pincite 1986_3_cb_1 notice_2004_45 2004_2_cb_33 states that t he determination of whether an individual is a bona_fide_resident of the usvi turns on the facts and circumstances and specifically on an individual’s intentions with respect to the length and nature of his or her stay in the usvi a bona_fide residency the single filing requirement of sec_932 applies only if a taxpayer is a bona_fide_resident of the virgin islands sec_932 the term bona fide resident of the virgin islands was not defined by the code until dollar_figure the secretary did not promulgate final regulations for determining whether a taxpayer is a bona_fide_resident of the usvi until dollar_figure as a result a taxpayer attempting to determine whether he or she was a bona_fide_resident of the usvi for tax years would not find the answer in either the code or the regulations b factors to determine bona_fide residency the meaning of residency varies according to context 461_us_321 for tax purposes residency has requirements different sec_937 does provide a test for determining whether a taxpayer is a bona_fide_resident of the virgin islands by creating a two-part residency test the first part of the test requires an individual to be in the possession for at least days during the tax_year and this requirement is effective for tax years beginning after date and does not affect this case ajca sec_908 the second part of the test requires that the taxpayer not have a closer connection to the united_states or a foreign_country during the year and the effective date is for taxable years ending after the date of enactment_date the second part of the test applies for decedent’s tax_year however the final regulations for sec_937 allow taxpayers to apply the prior-law test for determining residency for see t d 2006_1_cb_524 the estate addresses only the prior_law test in its arguments 13on date the secretary published sec_1_937-1t temporary income_tax regs fed reg date which provided rules to implement sec_937 concerning bona_fide residents in u s possessions including the usvi on date the secretary published final regulations under sec_937 sec_1_937-1 income_tax regs from those for domicile 300_f2d_34 7th cir rev’g and remanding 36_tc_131 unlike domicile residency does not require an intent to make a fixed and permanent home 715_f3d_455 3d cir quoting sochurek v commissioner f 2d pincite in sochurek v commissioner f 2d pincite the court_of_appeals for the seventh circuit looked pincite factors to determine whether a taxpayer’s residency claim was bona_fide intention of the taxpayer establishment of a home in the foreign_country for an indefinite period participation in activities physical presence in the foreign_country nature extent and reasons for absences from his temporary foreign home assumption of economic burdens and payment of taxes to the foreign_country status of resident contrasted to transient_or_sojourner treatment accorded his income_tax status by his employer marital status and residence of his family nature and duration of employment and good_faith in making the trip abroad the factors can be grouped into four broad categories intent physical presence social family and professional relationships and the taxpayer’s own representations vento f 3d pincite considering the sochurek factors as grouped into four categories for purposes of determining bona_fide residency under sec_932 as we noted in bergersen v commissioner tcmemo_1995_424 applying the sochurek factors to determine bona_fide puerto rican residency under sec_933 aff’d 109_f3d_56 1st cir we have accepted and applied these factors in determining bona_fide residency under other sections of the code involving exclusions from gross_income see eg 74_tc_1016 59_tc_264 determining residency of u s citizen in australia under sec_911 vazquez v commissioner tcmemo_1993_368 determining whether a taxpayer was a bona_fide_resident_of_puerto_rico and because the same phrase is used for the same purpose in sec_932 we see no reason to deviate from using the sochurek factors as grouped in vento in this case as well even though factors were identified in sochurek and grouped in vento bona_fide_resident is at best an elusive expression and one so peculiarly related to the facts in any given case that it must be decided on its own circumstances sochurek v commissioner f 2d pincite the court_of_appeals for the eleventh circuit concluded that the third circuit’s grouping of the sochurek factors into four broad categories provides appropriate guidance sanders ii f 3d pincite the court_of_appeals clarified however that the factors are not exclusive and an appropriate analysis is based on the totality of the circumstances relevant to the residency issue id we will consider each tax_year separately using the four broad vento categories as a guide to determine whether decedent was a bona_fide_resident of the usvi intent a taxpayer’s intent encompasses sochurek factors and vento f 3d pincite a taxpayer’s intent to remain in place for an indefinite or at least substantial period supports a finding of residency id this intent can be evidenced by a long-term home a long-term employment assignment or other evidence indicating an intent to become more than a mere transient_or_sojourner id however bona_fide residency is less likely to be found if there are temporary housing and employment arrangements and an intent to depart at the end of those arrangements id a tax_year sec_932 defines a resident of the usvi as a person who is a bona_fide_resident of the virgin islands at the close of the taxable_year pursuant to sec_932 we look at the intent of the taxpayer to remain in place for an indefinite or at least substantial period of time at the close of tax_year during decedent did not own a residence in the usvi he stayed at a condominium at the ritz-carlton whereas the taxpayers in vento purchased a dollar_figure million estate with plans to spend dollar_figure million on renovations see vento f 3d pincite at the end of decedent did not own any property in the usvi the only personal belongings that decedent had in the usvi were kept in a storage container at the ritz-carlton at the end of taxable_year decedent worked for his companies that work did not require him to be in the usvi he was able to do work remotely for his companies from the usvi taking into consideration the factors examined under intent in vento and the totality of the circumstances we conclude decedent did not have the intent to remain in the usvi for an indefinite period at the end of b tax_year as we did for tax_year we look at decedent’s intent to remain in the usvi as of the close of tax_year see sec_932 mr hogan and decedent’s daughter testified credibly that to their knowledge decedent had an affinity for the usvi and wanted to retire there decedent also had serious health problems and wanted to decrease his role in his companies in date stt purchased the nazdar decedent and mr hogan were equal owners of the nazdar which was insured at a value of dollar_figure on date decedent signed a document titled lease agreement among stt and himself itd of destin inc and the hogan law firm llc this agreement was for the lease of the nazdar and the terms of the lease were from date through date renovations were made to the nazdar in florida and decedent placed personal effects on the boat before moving it to the usvi the cost to dock the nazdar at the american yacht harbor wa sec_74 cents per foot per day as the yacht was approximately feet long this fee totaled dollar_figure per month the nazdar had a fair_market_value of dollar_figure whereas decedent’s destin home had a value of approximately dollar_figure once the nazdar was moored in the american yacht harbor the nazdar was decedent’s residence when he was in the usvi the nazdar had every feature that a home would have including two kitchens five bedrooms and a landline phone it was connected to utilities including cable television the nazdar remained in the usvi and would occasionally be used for day or overnight trips to visit surrounding islands mr hogan testified credibly that decedent obtained a second usvi driver’s license listing the address of the american yacht harbor as his address during decedent’s daughter visited him in the usvi for her school vacations as well for new year’s eve employees of decedent’s companies including mr butcher mr keys mr barton and mr lindsey visited decedent multiple times in the usvi decedent also began planning his wedding in the usvi which took place at a resort near the st thomas yacht club at the close of tax_year decedent had a permanent place to stay in the usvi and he performed work for his companies from the usvi he also began efforts to obtain business for his companies in the usvi his residence in the usvi had a similar value and amount of space as his destin home decedent made a considerable financial investment to have a residence in the usvi and it was not a residence that would be available just for we conclude that it was decedent’s intent at the close of tax_year to be a resident of the usvi and remain in the usvi for an indefinite period c tax_year for tax_year sec_932 applies to a resident of the usvi who is a bona_fide_resident of the usvi during the entire tax_year sec_932 for we need to look at decedent’s intent to remain in the usvi for the entire tax_year decedent continued to live on the nazdar in he extended his lease with the american yacht harbor for the dockage of the nazdar through date he also continued to receive visits from his family and friends his daughter spent a winter vacation thanksgiving and new year’s eve with him in the usvi in he also copurchased a chevy suburban for his use on the island the registration for the vehicle listed decedent’s name as one of the owners and provided a usvi address during decedent continued to have ssi employees meet with him in the usvi and they would discuss business operations pertaining to the usvi decedent spent significant time working on his business while he was in the usvi as he had enabled himself to work from both madison’s office and the nazdar he also continued his efforts to obtain business for ssi in the usvi decedent had bank accounts with usbi financial services inc and first bank in the usvi his checks for first bank listed madison’s usvi address taking into consideration decedent’s residence in the usvi his ability to work for his company from the usvi the copurchase of a vehicle and the opening of usvi bank accounts decedent had the intent for the entire tax_year to be a bona_fide_resident of the usvi physical presence a taxpayer’s physical presence encompasses sochurek factors and vento f 3d pincite a taxpayer’s sustained physical presence in a place supports the taxpayer’s being a bona_fide_resident id pincite extensive absences may be inconsistent with a taxpayer’s being a bona_fide_resident unless those absences are justified by a good-faith reason such as the travel requirements of the taxpayer’s profession id a person may have multiple legal residences at the same time downs v commissioner f 2d 9th cir reasoning that proof of residence in a foreign_country would not be conclusive that a taxpayer was a nonresident of the united_states because a person may have two places of residence the court_of_appeals for the eleventh circuit acknowledged that decedent had a physical presence in the usvi and that physical presence is an especially important factor as it is mentioned in the u s supreme court’s definition of residency sanders ii f 3d pincite citing martinez u s pincite the court_of_appeals concluded that w hat matters though is not the mere fact of physical presence but its nature and extent id for all of the tax years at issue decedent maintained a destin residence decedent spent more time at this residence than his residence in the usvi the time decedent spent at the destin residence was for work and for visits to his family we look at the nature and extent of decedent’s presence in the usvi for each tax_year to determine whether the usvi qualifies as a second residence in addition to decedent’s destin residence a tax_year the version of sec_932 that applies for tax_year requires that a taxpayer be a bona_fide_resident of the usvi at the end of tax_year sec_932 vento f 3d pincite we need to examine the period at the end of decedent was in the usvi for eight days in tax_year his first trip was in september for four days and he was in the usvi for only one day in december in vento f 3d pincite the court_of_appeals for the third circuit concluded that the taxpayers had a physical presence to support their claim of residency unlike decedent mrs vento spent more than half of december in the usvi and mr vento spent the entire month of december in the usvi see id we conclude that decedent’s physical presence in the usvi for only eight days in and for only one day in december is not enough of a physical presence to support a claim of residency b tax_year as we did for tax_year we need to look at decedent’s physical presence for the purpose of deciding whether he was a bona_fide_resident at the close of tax_year see sec_932 vento f 3d pincite according to decedent’s credit card history and bank transactions he was in the usvi for days and the destin area for days in decedent was in the usvi during seven months in he had an established residence and he kept his personal belongings in the usvi his presence in the usvi was more consistent than that of a sojourner he conducted business for his companies in the usvi employees from his companies also traveled to the usvi his cfo traveled to the usvi to set up his computers so that he could be fully operational from the usvi his absences from the usvi were often business related as it was necessary for him to travel frequently throughout the continental_united_states to oversee his companies minor son and decedent’s daughter visited him in the usvi during he was married in the usvi during he had a consistent physical presence in the usvi during and his family was a part of his life in the usvi in date decedent was in the usvi for days he was in destin for seven days decedent had a physical presence in the usvi to substantiate the claim of bona_fide residency at the close of tax_year c tax_year we consider decedent’s physical presence for the entire tax_year see sec_932 decedent spent days in the usvi and days in the destin area in during decedent was present in the usvi during the following months january february march april may june july september october and december as we discussed for tax_year decedent had a permanent home in the usvi on the nazdar and he had a contract for to dock the vessel at the american yacht harbor he maintained the destin residence so his wife would continue to have a place to stay as she pursued her career and so that minor son would have a consistent home and place to visit throughout his childhood decedent extended considerable financial resources to have a permanent place to stay in the usvi this expenditure of resources is not consistent with his being a mere transient_or_sojourner decedent met the physical_presence_test for the entire tax_year relationships a taxpayer’s relationships encompass sochurek factors and vento f 3d pincite we consider the taxpayer’s social family and professional relationships id a claim of bona_fide residency is supported by participation in the activities of a chosen community sochurek v commissioner f 2d pincite the presence of a taxpayer’s family supports a claim of being a bona_fide_resident id pincite the court_of_appeals for the eleventh circuit concluded that if decedent’s relationship with madison had no economic_substance his business activities conducted while he was in the usvi might be primarily florida contacts not usvi contacts sanders ii f 3d pincite3 a taxpayer’s not assimilating into the claimed place of residency and maintaining most of his social family and professional relationships elsewhere would not support a finding of bona_fide residency vento f 3d pincite a tax_year decedent was in the usvi for only eight days during during tax_year decedent was divorced and had minor son over whom he did not have custody and an adult daughter who did not reside with him he was also in a relationship with ms hennessy his future wife who resided in destin there is no definitive evidence showing that ms hennessy traveled to the usvi during thus none of decedent’s family members resided with him in the usvi and he had no other meaningful social relationships there in we do not need to decide whether decedent’s relationship with madison had economic_substance because even if it did we would still conclude that decedent did not have meaningful relationships in the usvi in regardless of whether decedent had professional relationships as a result of his limited_partnership with madison on the totality of circumstances we conclude that his relationships do not weigh in favor of residency b tax_year decedent participated in social activities during and was considered a part of the usvi community by local businesses and associations and we conclude that he had meaningful social connections to the usvi at the close of tax_year decedent was a member of the st thomas yacht club and he was often seen having dinner there on friday nights his daughter testified that when she visited the usvi he showed her around the community and introduced her to people that he knew on the island he was a member of the virgin islands game fishing club he also attended chamber of commerce and rotary club meetings and fundraising events for the virgin islands national park on date decedent married ms hennessy in the usvi over half of the guests who attended the wedding were usvi residents decedent’s wife remained a resident of destin in order to pursue her career at a veterinary clinic but she traveled to the usvi at least four times in decedent pursued business opportunities for his companies in the usvi decedent worked with mr merrill and other employees of his companies on price quotations for potential clients including the american yacht harbor the ritz-carlton the island beachcomber hotel and the west indian dock codollar_figure despite the fact that decedent’s family resided in the united_states we find that his social and professional contacts support a claim of residency for c tax_year during tax_year decedent continued to have social relationships in the usvi decedent was a member of the st thomas yacht club and he had become a part of the community at red hook an area of the usvi where food and beverage establishments are located he continued to attend chamber of commerce and rotary club meetings and events to benefit the virgin islands national park decedent and minor son were also individual members of the usvi humane society and decedent made a charitable_contribution to one swim inc a usvi charity decedent’s wife traveled to the usvi at least seven times in she was in the usvi in january march april may june october and december decedent also continued to pursue business opportunities for ssi in the usvi he worked with mr merrill and other ssi employees on price quotations for potential without a determination of economic_substance regarding decedent’s relationship with madison some of decedent’s business activities may be considered usvi contacts see sanders ii f 3d pincite clients such as the island beachcomber hotel the department of education rrt produce llc and the university of the usvi ssi contracted with and oversaw the installation of surge suppression devices at the west indian dock co decedent’s social relationships weigh in favor of his being a bona_fide_resident for the entire year of taxpayer’s own representations a taxpayer’s own representations encompass sochureck factors and vento f 3d pincite a taxpayer’s identifying as a resident of a place by paying taxes and observing the other economic burdens civic obligations and legal formalities of residency weighs in favor of the taxpayer’s being a bona_fide_resident id the court_of_appeals in vento f 3d pincite concluded that this factor weighed in favor of a finding that the taxpayers were bona_fide residents of the usvi because they attempted to pay their taxes to the vibir they obtained usvi driver’s licenses and they registered to vote in the usvi the court_of_appeals for the eleventh circuit concluded in sanders ii that little weight should be given to the fact that decedent paid taxes to the usvi absent a finding that decedent’s relationship with madison had economic_substance a tax_year decedent filed hi sec_2002 tax_return in the usvi he showed his daughter his usvi driver’s license he did not vote in the usvi this factor weighs slightly in favor of a claim of bona_fide residencydollar_figure b tax_year decedent filed his tax_return in the usvi ms roberts advised him that he had properly established his residency as the usvi for tax_year his marriage license and certificate listed a usvi address for his residence for tax_year decedent acted in a manner consistent with his claim of usvi residency c tax_year for the entire tax_year decedent identified as a usvi resident he continued to pay usvi income_tax and he listed his residence as the usvi conclusion after considering the four broad vento categories and the totality of the circumstances we reach the following conclusions 15our conclusion on decedent’s own representations does not change on the basis of a determination of whether decedent’s business relationship with madison had economic_substance a tax_year decedent was in the usvi for eight days over the course of three visits the court_of_appeals concluded in vento that three visits a year constituted a minimal presence see id pincite he did not have a permanent residence at the end of tax_year and he had not spent enough time in the usvi to establish social connections we find that decedent did not have the intent physical presence or relationships to show that he was a bona_fide_resident for b tax_year we conclude that decedent was a bona_fide usvi resident for tax_year he had the intent to be a resident at the close of tax_year he was present in the usvi for days and present in destin for days at the end of the year he was present in the usvi for days and in destin for days his intent physical presence social relationships and representations support decedent’s claim of bona_fide residency in vento the court_of_appeals concluded that the daughters were not bona_fide residents id pincite the daughters were in the usvi only for short periods and the purpose of their trips was to vacation id they did not obtain driver’s licenses or have their own residence that they financially contributed to and they did not perform business-related activities id in comparison decedent had a usvi driver’s license and a residence to which he financially contributed and he performed work for his businesses while he was in the usvi c tax_year we conclude that decedent was a bona_fide_resident for decedent spent days in the usvi and days in the destin area in for we need to look at the entire year decedent was in the usvi for a part of each of of the months he spent more time in the usvi in than in he also spent less time in destin in than in taking into consideration the totality of the circumstances we conclude that decedent was more than a transient or a sojourner for tax_year d conclusion on the basis of the foregoing we conclude that decedent was not a bona_fide_resident of the usvi for tax_year and was a bona_fide_resident for tax years and therefore the period of limitations for tax_year has not commenced we need to address the determinations in the notice_of_deficiency for tax_year dollar_figure 16in coffey v commissioner t c date we held that the first two pages of a form_1040 that the vibir transmitted to the irs commences the period of limitations regardless of whether the taxpayer was a bona_fide_resident of the usvi in response to the mandate of the court_of_appeals for the continued the general_rule for the period of limitations is that the amount of any_tax imposed by this title shall be assessed within years after the return was filed sec_6501 the term return for this purpose is defined as the return required to be filed by the taxpayer id the estate contends that the three-year period of limitations for each year in issue commenced on the date that decedent filed his tax_return for the year with the vibir the court_of_appeals in sanders ii f 3d pincite held that the period of limitations commenced only if decedent was a bona_fide_resident of the usvi because we concluded that decedent is a bona_fide_resident for tax years and the period of limitation has expired for tax years and iii deduction of consulting fees for tax_year decedent was not a bona_fide_resident of the usvi for tax_year consequently he was required to file a federal_income_tax return with the irs continued eleventh circuit we now conclude that decedent was not a bona_fide_resident for tax_year and therefore the period of limitations has not expired the court_of_appeals did not mandate that the court address whether the two pages of decedent’ sec_2002 return received by the irs contained sufficient information and complied to a sufficient degree to be considered a return for the purposes of sec_6501 instead the court_of_appeals held the limitations_period was triggered only if sanders actually was a bona_fide_resident of the usvi sanders ii f 3d pincite this court is bound by the scope of the mandate issued by the court_of_appeals see sec_7482 825_f2d_1506 11th cir see sec_6012 cook v tait u s pincite he did not and as a result respondent issued him a notice_of_deficiency generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner the estate has not claimed or shown that it meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the burden_of_proof remains with the estate the estate concedes that decedent received items of income included in the notice_of_deficiency but disputes respondent’s disallowance of the consulting fee deductions that decedent’s companies paid ostensibly to madison respondent contends that the consulting fee deductions do not satisfy sec_162 and that they lack economic_substance we do not need to address respondent’s economic_substance argument because the deductions for the consulting fees are not allowable pursuant to sec_162 the estate failed to substantiate sufficiently that the consulting fee expenses were paid to madison and offered no credible_evidence that the expenses were reasonable deductions are a matter of legislative grace and a taxpayer must prove its entitlement to any deduction 503_us_79 292_us_435 to that end a taxpayer is required to substantiate the item underlying each claimed deduction by maintaining records sufficient to establish the amount of the item and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 sec_1_6001-1 income_tax regs sec_162 permits a taxpayer to deduct ordinary and necessary business_expenses paid_or_incurred during the taxable_year including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 only the portion of an expense that is reasonable qualifies for deduction under sec_162 380_f2d_786 9th cir fuhrman v commissioner tcmemo_2011_236 slip op pincite the reasonableness concept has particular significance in determining whether payments between related parties represent ordinary and necessary expenses see fuhrman v commissioner slip op pincite see also bittker lokken federal taxation of income estates and gifts para pincite 3d ed for decedent’s companies claimed deductions for consulting fees paid to madison itd of destin inc surge suppression inc and surge technology inc claimed deductions of dollar_figure dollar_figure and dollar_figure respectively for allegedly for payments for consulting services provided by madison only itd of destin inc had a contract with madison the estate did not produce evidence that decedent’s companies paid amounts equal to the amounts deducted decedent did not join madison until date and was present in the usvi only eight days that year he was not able to meaningfully interact with madison partners during this time nor was he able to make any sales or move portions of his companies’ business functions to the usvi during those eight days there is no evidence that decedent performed any actual services on behalf of madison during there is also no evidence that in decedent performed anything other than the same services that he had performed previously for his companies decedent’s companies claimed deductions for consulting fees paid to madison totaling dollar_figure for ssi claimed dollar_figure for these fees were for the entire year it seems highly implausible that the fees for were approximately four times higher than the fees for and given that the fees covered only a four-month period the estate provided neither documentary_evidence nor testimony regarding how the consulting fees were determined the record is devoid of any invoices from madison to decedent’s companies there is no evidence showing the number of decedent’s consulting hours for no evidence showing what specific tasks were performed and no evidence that the consulting fees allegedly paid were reasonable in amount except for a report by a madison-hired consultant this report was self-serving and prepared after the alleged services were performed consequently respondent’s determinations in the notice_of_deficiency for tax_year are sustained iv additions to tax for tax_year a sec_6651 sec_6651 imposes an addition_to_tax if an individual taxpayer fails to file his form_1040 by the required due_date under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any addition_to_tax see higbee v commissioner t c pincite decedent did not file a form_1040 with the irs for tax_year therefore respondent has met his burden of production b sec_6651 sec_6651 imposes an addition_to_tax if a taxpayer fails to pay his form_1040 tax by the required due_date the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return filed by the taxpayer or prepared by the secretary sec_6651 g 120_tc_163 aff’d without published opinion a f t r 2d ria 3d cir since decedent did not file a federal_income_tax return with the irs for tax_year the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return that satisfies the requirements of sec_6020 see 127_tc_200 aff’d 521_f3d_1289 10th cir respondent has established that the secretary prepared a substitute for return for that satisfies the requirements of sec_6020 and that decedent owes a deficiency for his federal_income_tax obligation for respondent has met the burden of production c reasonable_cause the additions to tax under sec_6651 and apply once the commissioner has met the burden of production unless the failure to comply was due to reasonable_cause and not due to willful neglect the taxpayer bears the burden of establishing reasonable_cause higbee v commissioner t c pincite reasonable_cause is established if the taxpayer exercised ordinary business care and prudence but was nevertheless unable to timely file or timely pay the tax due on his return sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference toward filing or payment obligations 469_us_241 the estate contends that decedent did not file an income_tax return with the irs because he was a bona_fide_resident of the usvi and had filed a return with the usvi decedent consulted with an accountant and an attorney before he filed hi sec_2002 income_tax return he was advised to file as a bona_fide_resident we conclude that there was not willful neglect and decedent acted with reasonable_cause therefore we do not sustain the additions to tax under sec_6651 and d sec_6654 sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his or her estimated_tax a taxpayer has an obligation to pay estimated_tax for a particular year if he or she has a required_annual_payment for that year sec_6654 the required_annual_payment is equal to the lesser_of of the tax shown on the individual’s return for that year or if no return is filed of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year of the tax shown on that return sec_6654 wheeler v commissioner t c pincite respondent showed that decedent filed a tax_return for and that the amount of income_tax shown on the return was dollar_figure decedent paid income_tax for tax_year of dollar_figure because decedent failed to pay estimated_tax equal to of the tax owed for there was an underpayment see sec_6654 he also failed to pay of hi sec_2001 income_tax_liability in see sec_6654 respondent satisfied the burden of production for the section addition_to_tax with respect to tax_year no general exception for reasonable_cause applies to the addition_to_tax under sec_6654 see 75_tc_1 decedent did not qualify for any exceptions pursuant to sec_6654 we sustain the addition_to_tax under sec_6654 for tax_year we have considered all of the arguments made by the parties and to the extent we did not mention them above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
